UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7366



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TIMOTHY ANTHONY MOORE, a/k/a Tim Allison,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-93-217)


Submitted:   May 31, 2001                     Decided:   June 6, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Anthony Moore, Appellant Pro Se. Gretchen C.F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Timothy A. Moore appeals the district court’s order denying

relief on his petition for writ of mandamus.    A writ of mandamus is

a drastic remedy and should be granted only in those extraordinary

situations when no other remedy is available.       In re Beard, 811

F.2d 818, 826 (4th Cir. 1987).   Mandamus may not be used as a sub-

stitute for appeal.    In re United Steelworkers, 595 F.2d 958, 960

(4th Cir. 1979).      Here, Moore could have appealed the district

court’s order resentencing him based on his assistance to the Gov-

ernment in criminal prosecutions.     Because there was an alternate

method for seeking the requested relief, and because Moore presents

no extraordinary circumstances, the district court properly denied

the petition. Accordingly, we affirm. See United States v. Moore,

No. CR-93-217 (W.D.N.C. Sept. 6, 2000).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            AFFIRMED




                                  2